       Case 1:18-cv-01514-SHR Document 65 Filed 03/31/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM D. SCALES,                     :    Civil No. 1:18-cv-1514
                                       :
           Plaintiff,                  :
                                       :
           v.                          :
                                       :
MIDLAND FUNDING, LLC, AND              :
DANIEL J. SANTUCCI, ESQ.,              :
                                       :
           Defendants.                 :    Judge Sylvia H. Rambo

                                  ORDER
     In accordance with the accompanying memorandum of law, IT IS HEREBY

ORDERED AS FOLLOWS:

  1) The report and recommendation (Doc. 54) is ADOPTED;

  2) Plaintiff’s motion for summary judgment (Doc. 46) is DENIED;

  3) Defendants’ motion for summary judgment (Doc. 52), is GRANTED, in part,
     and DENIED, in part. Specifically, Defendants’ motion for summary
     judgment is GRANTED with respect to any FDCPA claims relating to letters
     sent by Defendants to Plaintiff. This motion is also GRANTED with respect
     to any state law professional negligence-legal malpractice claims brought
     against Defendants. The motion is DENIED, however, with respect to any
     FDCPA claims arising out of what Plaintiff has described as litigation abuse
     in state court in March and April of 2018, but the parties are afforded the
     opportunity to renew their summary judgment motions on this issue based
     upon a more fulsome record of these state court proceedings.

                                           s/Sylvia H. Rambo
                                           Sylvia H. Rambo
                                           United States District Judge
Dated: March 31, 2021
